The opinion of the court was delivered by
Burch, J.:
The purchaser of land at a mortgage foreclosure sale appeals from an order of the district court denying a motion to limit the period of redemption to six months instead of eighteen months.
The ground of the motion was that the sale was made to satisfy a purchase-money lien, and one-third- of the purchase price of the land had not been paid. The merits of the motion may not be considered, because of want of diligence in prosecuting the appeal. The sale was made August 1, 1928. The motion to confirm the sale and to fix the period of redemption at six months was filed August 3, but was not brought on for hearing until December 18. On De*351cember 18 the court confirmed the sale, denied the motion to limit the period of redemption to six months, and fixed the period of redemption at eighteen months from date of sale. Notice of appeal was not filed until March 15, 1929, or one month and fifteen days after the six-months period had expired. No motion was made to expedite the appeal in this court. It is now December, 1929. If the court were to conclude the district court erred, the landowner would be given as much as sixty days’ time in which to redeem, or until February 1,1930, when the eighteen-months period will expire.
The appeal is dismissed.